Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 as being anticipated by Eriksson US 20180332621

1. An apparatus comprising: 
a receiver that receives random access resource information indicating a plurality of random access resource configurations and corresponding priority levels for the plurality of random access resource configurations (Eriksson: fig. 9, step 111-113 [0099-0100, 0111] - UE 12 detects (receive) multiple (different) POICH 74 in step 113 (and which therefore provide respective additional RA resources 76)); 
Eriksson: fig. 9, step 115 [0101, 0105-0106, 0111], a selection rule can be applied in step 115 to determine which of the POICH 74 should be used by the UE 12 when an RA request is to be transmitted. In some embodiments the selection rule can make use of a priority list to select a POICH 74. In other embodiments, the UE 12 can select the RA resource 76 associated with the strongest received POICH 74 (i.e. highest signal strength). This embodiment will lead to the UE 12 selecting the strongest downlink transmitter of POICH 74. In other embodiments, the UE 12 can select the RA resource 76 associated with the first received POICH 74, i.e. the POICH signal that is the earliest in time to arrive at the UE 12. Where the multiple POICH are transmitted at the same time, this embodiment will result in the UE 12 selecting the closest, and likely to be best, uplink node 10. In some embodiments the UE 12 can be configured to weight the received power difference and/or timing difference as part of the selection rule. In some embodiments the weighting is POICH dependent); and 
a transmitter that transmits a random access signal based on the random access resource configuration (Eriksson: fig. 9, step 117 [0102] the terminal device 12 transmits an RA request 78/80 to the network node 10 on the determined one of the periodic RA resource 74 or additional RA resource 76). 

2. The apparatus of claim 1, wherein each random access resource configuration of the plurality of random access resource configurations comprises a random access resource priority level, a preamble sequence set, a subcarrier spacing, a frequency domain interval, a time domain Eriksson: [0100, 0111, 0119]). 

3. The apparatus of claim 1, wherein each random access resource configuration of the plurality of random access resource configurations comprises a random access resource priority level (Eriksson: [0100, 0111]). 

4. The apparatus of claim 1, wherein each random access resource configuration of the plurality of random access resource configurations comprises a preamble sequence set (Eriksson: [0103]). 

5. The apparatus of claim 1, wherein the receiver receives the random access resource information in a system information block, a master information block, or some combination thereof (Eriksson: [0004, 0119]). 

Regarding claims 6-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-5, where the difference used is an “apparatus” and a “method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 as being anticipated by Eriksson US 20180332621

1. An apparatus comprising: 
a receiver that receives random access resource information indicating a plurality of random access resource configurations and corresponding priority levels for the plurality of random access resource configurations (Pelletier: [0070-0073, 0127-0148, 0150-0266] receive a configuration and may determine a number/identity of additional PRACH resources); 
a processor that determines a random access resource configuration from the plurality of random access resource configurations (Pelletier: [0070-0073, 0127-0148, 0150-0266] determine a number/identity of additional PRACH resources); and 
a transmitter that transmits a random access signal based on the random access resource configuration (Pelletier: claim 1 - sending, from a wireless transmit/receive unit (WTRU), a preamble transmission to a cell during a random access procedure, the preamble being associated with a priority level) 
 
2. The apparatus of claim 1, wherein each random access resource configuration of the plurality of random access resource configurations comprises a random access resource priority level, a preamble sequence set, a subcarrier spacing, a frequency domain interval, a time domain interval, a period, a time offset, a frequency offset, or some combination thereof (Pelletier: [0070-0073, 0127-0148, 0150-0266]). 

3. The apparatus of claim 1, wherein each random access resource configuration of the plurality of random access resource configurations comprises a random access resource priority level (Pelletier: [0070-0073, 0127-0148, 0150-0266]). 

4. The apparatus of claim 1, wherein each random access resource configuration of the plurality of random access resource configurations comprises a preamble sequence set (Pelletier: [0070-0073, 0127-0148, 0150-0266]). 

5. The apparatus of claim 1, wherein the receiver receives the random access resource information in a system information block, a master information block, or some combination thereof (Pelletier: [0070-0073, 0127-0148, 0150-0266]). 

Regarding claims 6-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-5, where the difference used is an “apparatus” and a .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, is/are rejected under 35 U.S.C. 102 as being anticipated by Zhou US 20170273115
1. An apparatus comprising: 
a receiver that receives random access resource information indicating a plurality of random access resource configurations and corresponding priority levels for the plurality of random access resource configurations (Zhou: fig. 2, S201-S202 [0019, 0056] - receiving, by a base station, a resource request transmitted by at least one of a plurality of terminal devices during one RA time slot, with the resource request including one or more preambles); 
a processor that determines a random access resource configuration from the plurality of random access resource configurations (Zhou: fig. 2, S202-S203 [0019, 0056], detecting, by the base station, a priority level of the resource request based on a number of preambles in the resource request, and assigning, by the base station, uplink resources according to the resource request and the priority level); and 
a transmitter that transmits a random access signal based on the random access resource configuration (Zhou: [0056] broadcasting, by the base station to the plurality of terminal devices, mapping information between numbers of preambles and priority levels of resource requests) 
 
2. The apparatus of claim 1, wherein each random access resource configuration of the plurality of random access resource configurations comprises a random access resource priority level, a preamble sequence set, a subcarrier spacing, a frequency domain interval, a time domain interval, a period, a time offset, a frequency offset, or some combination thereof (Zhou: [0056]). 

3. The apparatus of claim 1, wherein each random access resource configuration of the plurality of random access resource configurations comprises a random access resource priority level (Zhou: [0056]). 

Zhou: [0056]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatenable over Zhou US 20170273115 in view of Eriksson US 20180332621

5. The apparatus of claim 1, Zhang merely discloses wherein the receiver receives the random access resource information in a system information block, a master information block, or some combination thereof 
Eriksson further teaches wherein the receiver receives the random access resource information in a system information block, a master information block, or some combination thereof (Eriksson:[0002, 0119]) in order to make the system to indicate how terminal devices can access the network, perform random access, and be reached (paged) by the network [0002].


Regarding claims 6-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-5, where the difference used is an “apparatus” and a “method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatenable over Zhang US 20140321389 in view of Eriksson US 20180332621

1. An apparatus comprising: 
a receiver that receives random access resource information indicating a plurality of random access resource configurations and corresponding priority levels for the plurality of random access resource configurations (Zhang: fig. 9, S901 [0089-0094] - signaling transmitted from the base station is received, where the signaling is used for informing a UE of a channel priority preset by the base station, and the channel priority includes a ranking of a PRACH in channel priorities); 
a processor that determines a random access resource configuration from the plurality of random access resource configurations (Zhang: fig. 9, S902 [0095-0109], the channel priority to be used is identified by code in the signaling transmitted from the base station. For example, 2-bit data may be used to identify different channel priorities…); and 
Zhang merely discloses a transmitter that transmits a random access signal based on the random access resource configuration
Eriksson further teaches a transmitter that transmits a random access signal based on the random access resource configuration (Eriksson: fig. 9, step 117 [0102] the terminal device 12 transmits an RA request 78/80 to the network node 10 on the determined one of the periodic RA resource 74 or additional RA resource 76) in order to make the system to reduce the energy consumption of next generation networks
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to include the above recited limitation into Zhang’s invention in 
 
2. The apparatus of claim 1, wherein each random access resource configuration of the plurality of random access resource configurations comprises a random access resource priority level, a preamble sequence set, a subcarrier spacing, a frequency domain interval, a time domain interval, a period, a time offset, a frequency offset, or some combination thereof (Eriksson: [0100, 0111, 0119]). 

3. The apparatus of claim 1, wherein each random access resource configuration of the plurality of random access resource configurations comprises a random access resource priority level (Eriksson: [0100, 0111]). 

4. The apparatus of claim 1, wherein each random access resource configuration of the plurality of random access resource configurations comprises a preamble sequence set (Eriksson: [0103]). 

5. The apparatus of claim 1, wherein the receiver receives the random access resource information in a system information block, a master information block, or some combination thereof (Eriksson: [0004, 0119]). 

Regarding claims 6-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-5, where the difference used is an “apparatus” and a 

Response to Amendment
Applicant's arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Remark: 
The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

please note that there is no argument(s) was presented by the Applicant in the last respond filed on 06/22/21.

            In addition, an interview could expedite the prosecution.

Conclusion
            Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR 

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415